Filed 3/16/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 37







Paul Dean Oie, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20090365







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Richard W. Grosz, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; submitted on brief.



Ronald W. McBeth, Assistant State’s Attorney, Law Enforcement Center, 413 Third Avenue North, Wahpeton, N.D. 58075, for respondent and appellee; submitted on brief.

Oie v. State

No. 20090365



Per Curiam.

[¶1]	Paul Oie appeals a district court order summarily dismissing his application for post-conviction relief.  Oie argues the district court erred in failing to hold an evidentiary hearing.

[¶2]	The district court’s order dismissing Oie’s application for post-conviction relief is affirmed under N.D.R.App.P. 35.1(a)(6).

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner